 Case 2:19-cv-00164-JRG Document 19 Filed 10/07/19 Page 1 of 2 PageID #: 278




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   UNIVERSAL CIPHER, LLC,

          Plaintiff,
   v.                                             Case No. 2:19-cv-00164-JRG

   WALMART, INC.,

          Defendant.



   JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

        Plaintiff Universal Cipher, LLC (“Universal”) and Defendant Walmart, Inc. (“Walmart”)

(collectively, “the Parties”) hereby file this Joint Motion to Stay All Deadlines and Notice of

Settlement.

        Universal and Walmart have reached an agreement in principle to settle all matters in

controversy between Universal and Walmart. The parties respectfully request a stay of all

deadlines and hearings in this case between Universal and Walmart for thirty (30) days, while the

parties finalize a settlement agreement and file dismissal documents with the Court.

        WHEREFORE, the parties respectfully request that the Court enter the proposed order

submitted with this motion as set forth.

Dated: October 7, 2019                              Respectfully submitted,


                                                    By: /s/ Eric H. Findlay
                                                    Eric H. Findlay
                                                    State Bar No. 00789886
                                                    FINDLAY CRAFT, P.C.
                                                    102 North College Avenue
                                                    Suite 900
                                                    Tyler, TX 75702
                                                    (903) 534-1100
                                                    (903) 534-1137 FAX
 Case 2:19-cv-00164-JRG Document 19 Filed 10/07/19 Page 2 of 2 PageID #: 279




                                                  efindlay@findlaycraft.com

                                                  Bijal V. Vakil
                                                  CA State Bar No.: 192878
                                                  (Admitted to practice in E.D. Texas)
                                                  WHITE & CASE LLP
                                                  3000 El Camino Real
                                                  Two Palo Alto Square, Suite 900
                                                  Palo Alto, CA 94306
                                                  Telephone: (650) 213-0300
                                                  Facsimile: (650) 213-8158
                                                  Email: bvakil@whitecase.com

                                                  COUNSEL FOR DEFENDANT
                                                  WALMART, INC.

                                                  Jay Brett Johnson
                                                  Kizzia & Johnson PLLC
                                                  1910 Pacific Ave, Suite 1300
                                                  Dallas, TX 75201
                                                  214-451-0164
                                                  Fax: 214-451-0165
                                                  Email: jay@kjpllc.com

                                                  COUNSEL FOR PLAINTIFF
                                                  UNIVERSAL CIPHER, LLC


                              CERTIFICATE OF SERVICE

        The undersigned certifies that on October 7, 2019, the foregoing document was filed

electronically in compliance with Local Rule CV-5(a). This motion was served on all counsel by

electronic filing.

                                 By      /s/ Eric H. Findlay
                                         Eric H. Findlay




                                              2
